 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ALAN TIKAL,                   ) NO. ED CV 19-1787-DMG(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       ) ORDER OF DISMISSAL
                                   )
14   WARDEN FCI-1 VICTORVILLE      )
     et al,                        )
15                                 )
               Respondents.        )
16   ______________________________)

17

18                                  BACKGROUND

19

20        On September 16, 2019, Petitioner, a federal prisoner

21   incarcerated at the Federal Correctional Institution Medium I (“FCI-

22   1”) prison at Victorville, California, filed a putative habeas corpus

23   petition pursuant to 28 U.S.C. section 2241.   Petitioner alleges that

24   he is suffering from overcrowded conditions at his place of

25   confinement.   Petitioner, who apparently shares a cell, contends that

26   the alleged overcrowding is violating the Eighth Amendment and Bureau

27   of Prisons Program Statement 1060.11.   Program Statement 1060.11

28   allegedly establishes a maximum capacity of inmates per housing unit
 1   and requires that 50% of cells be single occupancy.    Petitioner seeks

 2   injunctive relief restoring “lawful occupancy levels” and preventing

 3   “illegal crowding in excess of rated capacity.”

 4

 5                                  DISCUSSION

 6

 7         Habeas corpus “is the exclusive remedy . . . for the prisoner who

 8   seeks ‘immediate or speedier release’ from confinement.”    Skinner v.

 9   Switzer, 562 U.S. 521, 525 (2011) (citation omitted).    A challenge to

10   the fact or duration of confinement which, if successful, would result

11   in immediate or speedier release falls within the “core” of habeas

12   corpus.   Preiser v. Rodriguez, 411 U.S. 475, 487-89 (1973); Nettles v.

13   Grounds, 830 F.3d 922, 927-29 (9th Cir. 2016) (en banc), cert. denied,

14   137 S. Ct. 645 (2017).   A civil rights action is the exclusive vehicle

15   for an inmate’s claim that does not fall within the “core” of habeas

16   corpus, such as a challenge to the conditions of confinement.    Nettles

17   v. Grounds, 830 F.3d at 931-34.    Accordingly, Petitioner may not use

18   the present habeas corpus Petition to bring claims regarding allegedly

19   unlawful conditions of confinement.     Petitioner may attempt to assert

20   such claims through the vehicle of a civil rights action pursuant to

21   Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

22   403 U.S. 388 (1971) (“Bivens”).1

23   ///

24   ///

25

26
           1
27             The Court expresses no opinion regarding whether a
     Bivens remedy is available to Petitioner on the claims alleged in
28   the Petition. See Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)
     (limiting reach of Bivens remedies).

                                         2
 1        This Court declines to exercise its discretion to convert the

 2   present Petition into a Bivens complaint.   “If the complaint is

 3   amenable to conversion on its face, meaning that it names the correct

 4   defendants and seeks the correct relief, the court may recharacterize

 5   the petition so long as it warns the pro se litigant of the

 6   consequences of the conversion and provides an opportunity for the

 7   litigant to withdraw or amend his or her complaint.”   Nettles v.

 8   Grounds, 830 F.3d at 936 (citations and internal quotations omitted).

 9   Here, the Petition is not “amenable to conversion on its face.”

10   First, the Petition does not appear to name the “correct defendants.”

11   Although Plaintiff names the Warden at FCI-1 and a Unit Manager at

12   FCI-1, the memorandum attached to the Petition allegedly requiring

13   double-celling for all inmates bears the name and signature of the

14   “Complex Warden,” i.e., the Warden at the Victorville Federal

15   Correctional Complex at which FCI-1 is only one of three facilities.

16   See Daley v. U.S., 2011 WL 4500850, at *1 n.1 (C.D. Cal. Sept. 28,

17   2011) (identifying the three facilities, including FCI-1).

18   Furthermore, “a habeas corpus action and a prisoner civil rights suit

19   differ in a variety of respects - such as . . . filing fees, the means

20   of collecting them, and restrictions on future filings - that may make

21   recharacterization impossible or, if possible, disadvantageous to the

22   prisoner compared to a dismissal without prejudice of his petition for

23   habeas corpus.”   Nettles v. Grounds, 830 F.3d at 935-36 (citations and

24   internal quotations omitted); see also id. at 932 n.8 (describing

25   differences between procedural requirements applicable to habeas

26   corpus actions and to civil rights actions).   Accordingly, conversion

27   of the present Petition into a Bivens complaint would be

28   inappropriate.    See Glaus v. Anderson, 408 F.3d 382, 388 (7th Cir.

                                         3
 1   2005) (court relied on myriad differences between habeas actions and

 2   civil rights actions in affirming district court’s refusal to

 3   recharacterize a habeas petition as a civil rights complaint);

 4   Jorgenson v. Spearman, 2016 WL 2996942, at *1 (C.D. Cal. May 22, 2016)

 5   (declining to convert a flawed habeas petition into a civil rights

 6   complaint “in light of the considerable procedural and substantive

 7   differences between habeas corpus and civil rights matters”); see also

 8   Thody v. United States, 2017 WL 6389593, at *2 (C.D. Cal. Oct. 26,

 9   2017), adopted, 2017 WL 6389090 (C.D. Cal. Dec. 12, 2017) (declining

10   to convert into a Bivens complaint a section 2241 petition seeking

11   injunctive relief mandating single celling); Turner v. Ortiz, 2017 WL

12   1955330, at *2 (D.N.J. May 11, 2017) (dismissing section 2241 petition

13   challenging conditions of confinement which included alleged

14   overcrowding and alleged violation of Program Statement 1060.11).

15

16                                    ORDER

17

18        For the foregoing reasons, the Petition and the action are

19   dismissed without leave to amend but without prejudice.

20

21   DATED: November 8, 2019

22

23                                    ____________________________
                                              DOLLY M. GEE
24                                    UNITED STATES DISTRICT JUDGE

25   Presented this 20th day

26   of September, 2019, by:

27              /s/
           CHARLES F. EICK
28   UNITED STATES MAGISTRATE JUDGE

                                        4
